DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are pending.

Priority
Acknowledgement is made of applicant's claim for priority based on application JP2020-008175 filed on 01/22/2020.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
Claims --3-4, 7-9, and 12-14 are objected to because of the following informalities:  
“in a case where” in line 4 of claim 2 should read “in response to”.  Similar issue also exists in claims 3, 4, 7, 8, 9, 12, 13, 14.
“the determining based on the second process” in last line of claim 4 should read “the determining whether or not the sensitive information is included in the second data.  Similar issue also exists in claims 9, 14.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, 10, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the sensitive information” in line 7.  However, it’s unclear whether this refers to (a) “sensitive information” in line 4 of claim 4 or (b) “sensitive information” in line 6 of claim 1.  For examination purposes, “the sensitive information” in line 7 has been interpreted as any sensitive information.  Similar issue also exists in claims 9, 14.
Claim 5 recites “the sensitive information” in line 10.  However, it’s unclear whether this refers to (a) “sensitive information” in line 8 or (b) “sensitive information” in line 6.  For examination purposes, “the sensitive information” in line 10 has been interpreted as any sensitive information.  Similar issue also exists in claims 10, 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 20110145918).

Claims 1 and 6, these claims are rejected for similar reasons as in claims 11.

Claims 2 and 7, these claims are rejected for similar reasons as in claims 12.

Claims 5 and 10, these claims are rejected for similar reasons as in claims 15.

Claim 11, Jung discloses An information processing apparatus comprising: a memory; and a processor coupled to the memory, the processor being configured to: 
extract second data through executing a first process on first data including sensitive information; (e.g. fig. 2, ¶24, 26: extracting output data 123 on output channel(s) from processing by target application 112 on user input data 121 including sensitive information marked as tainted data 122)
determine, based on a result of executing a second process on the second data by a module stored in association with the sensitive information, whether or not the sensitive information is included in the second data, the module executing the second process that determines whether or not the sensitive information is included; and (e.g. figs. 1-2, ¶24, 47: determining by the sensitive data tracker 110 if the output data 123 extracted from the output channels includes the tainted data 122)
output a result of the determining. (e.g. ¶47: providing a notification to the user indicating a potential leak of sensitive data and/or may log the potential leak)

Claim 12, Jung discloses The information processing apparatus according to claim 11, wherein the processor is further configured to: in a case where the processor determines that the sensitive information is included in the second data, output an alert. (e.g. ¶47)

Claim 15, Jung discloses An information processing apparatus comprising: a memory; and a processor coupled to the memory, the processor being configured to: 
extract second data through executing a first process on first data including sensitive information; (e.g. fig. 2, ¶24, 26: extracting output data 123 on output channel(s) from processing by target application 112 on user input data 121 including sensitive information marked as tainted data 122)
determine, based on sensitive information stored in association with the first process, whether or not the sensitive information is included in the second data; and (e.g. figs. 1-2, ¶24, 47: determining by the sensitive data tracker 110 if the output data 123 extracted from the output channels includes the tainted data 122)
outputting a result of the determining. (e.g. ¶47: providing a notification to the user indicating a potential leak of sensitive data and/or may log the potential leak)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20110145918) in view of Hernacki (US 9146953).

Claims 3 and 8, these claims are rejected for similar reasons as in claims 13.

Claim 13, Jung discloses The information processing apparatus according to claim 11, wherein the processor is further configured to: in a case where the process determines that the sensitive information is included in the second data, store information related to the sensitive information. (e.g. ¶47)
Although Jung discloses in a case where the process determines that the sensitive information is included in the second data, store information related to the sensitive information (see above), Jung does not appear to explicitly disclose but Hernacki discloses in association with the first process. (e.g. col. 10, ll. 64-67, col. 11, ll. 1-7)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention ton incorporate the features described by Hernacki into the invention of Jung for the purpose of creating an audit trail for audit purposes.



Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20110145918) in view of Hernacki (US 9146953) and further in view of Sarin (US 10148694).

Claims 4 and 9, these claims are rejected for similar reasons as in claims 14.

Claim 14, Jung-Hernacki discloses The information processing apparatus according to claim 13, (see above) and does not appear to explicitly disclose but Sarin discloses wherein the processor is further configured to: determine whether or not sensitive information is stored in association with the first process; and in a case where the sensitive information is determined to be stored in association with the first process, output an alert, and not execute the determining based on the second process. (e.g. col. 3, ll. 53-58, col. 4, ll. 15-21, col. 5, ll. 37-38: determining whether or not a given application is on a whitelist of allowed applications (i.e. an application having legitimate purposes for uploading sensitive data externally or sensitive data is supposed to be stored in association with processing by the given application), when it is determined that the sensitive data is to be stored in associated with processing by the given application, outputting an indication of the determining (i.e. an alert) to not monitor (second process) the given application)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention ton incorporate the features described by Sarin into the invention of Jung-Hernacki for the purpose of skipping the sensitive data monitoring process on an application having legitimate business purposes for handling sensitive data thereby saving processing resources.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Dodke (US 10079835) discloses a computer-implemented method for data loss prevention of unidentifiable and unsupported object types may include (1) monitoring, through at least one filter, data input to an application during execution, (2) scanning, through a data loss prevention scanner, the data input to the application to detect whether the data includes sensitive data that is protected by a data loss prevention policy, (3) flagging, based on the scanning, the application as having accessed the sensitive data that is protected by the data loss prevention policy, (4) detecting that the application is requesting to output a data object in a format that obscures underlying content, and (5) performing, by a data loss prevention program, a remedial action to prevent loss of the sensitive data based on both flagging the application and detecting that the application is requesting to output the data object in the format that obscures underlying content.

Hosokawa (US 20060095762) discloses a file access request from an application program to a disk device is received. If the application program is operating as a process in a confidential mode, file access to the confidential file in the confidential folder is executed through a kernel, by rewriting a specified file path name with a file path name corresponding to the confidential folder below the confidential root directory. If the application program is operating as a process in the normal mode, file access to the confidential file in the confidential folder is not permitted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436